DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 recites, “wherein: the conductive paste layer has one or more conductive-paste-layer non-formation regions, and the first plating layer and the second plating layer are directly bonded in the conductive-paste-layer non-formation regions”.  (Emphasis added).
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 3, was rewritten in independent form including all of the limitations of the base claims and any intervening claims

Election/Restrictions
Applicant’s election of Group I, claims 1-11, without traverse in the Applicant’s response on 12/22/2021 is acknowledged.  Claims 12-20 are withdrawn from further 
In this Office Action, claims 12-20 are withdrawn and claims 1-11 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muneiuchi et al., (hereinafter Muneiuchi), U.S. Patent Application Publication 2014/0338185, in view of Shikama et al. (hereinafter Shikama), U.S. Patent Application Publication 2003/0206089.
Regarding Claim 1, Muneiuchi teaches, a surface-mount inductor (Fig. 7) comprising: 

at least one coil (11) buried in the molded body such that lead-out end parts (11a) at both ends of the coil are at least partially exposed on a surface of the molded body; and 
an external terminal (14) formed over an exposed surface of each of the lead-out end parts and 
a metal magnetic powder exposed portion (the exposed portion of coincident with conductive paste 13) formed at least around the exposed surface, 
the external terminal at least including 
…, and 
a conductive paste layer (“an electrically-conductive paste is applied” [0037]) formed on the core 12 and made of a solidified conductive paste (“the electrically-conductive paste to be cured” [0040] teaches “solidified conductive paste”)...(Muneiuchi: Figs. 3, 6 and 7, para. [0032], [0033], [0037], [0038], [0040]).
Muneiuchi does not explicitly teach, 
the external terminal at least including 
a first plating layer formed over the metal magnetic powder exposed portion and the exposed surface of the lead-out end part, and 
…formed on the first plating layer...
However, Shikama teaches (Fig. 4A), 
the external terminal (4a, 4b) at least including 

multiple plating layers (“the three-layer structure external electrodes 4a and 4b is provided” [0055]) formed on the first plating layer.  (Shikama: Fig. 4, para. [0051], [0053], [0055], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrode of Muneiuchi to include the first plating layer formed over the magnetic powder exposed portion and the exposed surface of the lead-out end part of Shikama, the motivation being to “ensure a sufficient area of contact between the coil (internal conductor) 2 and the external electrodes 4a and 4b to significantly improve connection reliability” [0056].  (Shikama: Fig. 4, para. [0056]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Muneiuchi in view of Shikama further teaches, wherein the external terminal includes the first plating layer (Shikama:14a, 14b), the conductive paste layer (Muneiuchi: 13), and a second plating layer (Muneiuchi: 13) formed on the conductive paste layer, the motivation being to “ensure a sufficient area of contact between the coil (internal conductor) 2 and the external electrodes 4a and 4b to significantly improve connection reliability” [0056].  (Muneiuchi: Figs. 3, 6 and 7, para. [0040], [0056]), (Shikama: Fig. 4, para. [0055]).
Regarding Claim 4, the combination of Muneiuchi in view of Shikama further teaches, wherein: 
the molded body (Muneiuchi: 12) has a rectangular shape having upper and bottom surfaces opposite to each other and four side surfaces, and 
the lead-out end parts (Muneiuchi: 11a) at both ends are respectively exposed on first and second side surfaces opposite to each other.  (Muneiuchi: Figs. 3, 6 and 7, para. [0038]).
Regarding Claim 5, the combination of Muneiuchi in view of Shikama further teaches, wherein: 
the metal magnetic powder exposed portion (Muneiuchi: the exposed portion of coincident with conductive paste 13) is formed entirely on the first side surface and the second side surface other than the exposed surfaces of the lead-out end parts (Muneiuchi:11a) , and 
the first plating layer (Shikama: 14a, 14b) and the conductive paste layer (Muneiuchi:11a) are formed entirely on the first side surface and the second side surface including the exposed surfaces of the lead-out end parts, the motivation being to “ensure a sufficient area of contact between the coil (internal conductor) 2 and the external electrodes 4a and 4b to significantly improve connection reliability” [0056].  (Muneiuchi: Figs. 3, 6 and 7, para. [0040], [0056]), (Shikama: Fig. 4, para. [0055]).
Regarding Claim 6, the combination of Muneiuchi in view of Shikama further teaches, wherein the lead-out end parts (Muneiuchi:11a) at both ends of the coil are led out from the first and second side surfaces opposite to each other.  (Muneiuchi: Figs. 3, 6 and 7, para. [0038]).
Regarding Claim 7 and similarly claims 8, 10 and 11, the combination of Muneiuchi in view of Shikama teaches, “plated layers (base layers) 14a and 14b in a pattern”.  (Shikama: Fig. 4, para. [0055]).
The combination of Muneiuchi in view of Shikama does not explicitly teach, wherein the first plating layer has a mesh structure.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ‘pattern’ of the combination of Muneiuchi in view of Shikama to include a mesh structure, the motivation being “various methods can be used, in which portions on which the Ni electroless plated layers (base layers) 14a and 14b are not provided are covered with a mask” [0054] that would include a mesh structure since a mesh structure is one of a finite kinds of ‘patterns’.  (Shikama: Fig. 4, para. [0054]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, the combination of Muneiuchi in view of Shikama further teaches, wherein: 
the molded body (12) has a rectangular shape having upper and bottom surfaces opposite to each other and four side surfaces, and 
the lead-out end parts (11a) at both ends are respectively exposed on first and second side surfaces opposite to each other.  (Muneiuchi: Figs. 3, 6 and 7, para. [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837